Citation Nr: 0607280	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  01-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the service-connected residuals of a right knee 
injury, post-operative anterior cruciate ligament (ACL) 
surgery, resulting in knee instability.

2.  Entitlement to a disability rating in excess of 10 
percent for the service-connected residuals of a right knee 
injury, post-operative ACL surgery, resulting in arthritis.

3.  Entitlement to a disability rating in excess of 10 
percent for left knee overuse syndrome.

4.  Entitlement to a disability rating in excess of 70 
percent for major depression.

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to service-
connected knee disability.

6.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected knee 
disability.

7.  Entitlement to a total rating for compensation based on  
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida dated June 2000, July 2002, and June 2003.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has degenerative disc disease of L5-S1 which 
is either caused, or aggravated, by his service-connected 
knee disability.

2.  There is no evidence of a bilateral hip disability.  

3.  The veteran's service-connected depression is not 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
He has a Global Assessment of Functioning Scale (GAF) score 
of 50.   

4.  The veteran's service-connected right knee disability is 
manifested by no more than severe instability, arthritis, and 
a range of motion from 0 to 115 degrees.

5.  The veteran's service-connected left knee disability is 
manifested by no more mild laxity and a range of motion from 
0 to 120 degrees.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine is 
proximately due to, or the result of, the veteran's service-
connected knee disability.  38 C.F.R. § 3.310(a) (2005).  

2.  A bilateral hip disorder was not incurred in, or 
aggravated by, active military service and is not proximately 
due to, or the result of, a service-connected disability.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. 
§§ 3.303, 3.310(a)(2005).  

3.  The criteria for entitlement to a disability rating in 
excess of 70 percent for major depression with mood and 
anxiety disorders have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 
9413, 9434 (2005).  

4.  The criteria for a 30 percent rating, and not in excess 
thereof, for the veteran's right knee instability, have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Code 5257 (2005). 

5.  The criteria for entitlement to a disability rating in 
excess of 10 percent for arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Codes  5003, 5010, 5257, 5260, 5261 (2005).

6.  The criteria for entitlement to a disability rating in 
excess of 10 percent for overuse syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

For the issues decided below, VA has met the notice and duty 
to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  Letters dated in August 2001 and August 2004, 
satisfied the duty to notify provisions.  The veteran's 
medical records have been obtained and he has been accorded 
several examinations for disability evaluation purposes.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issues 
decided herein.  While the initial denial of the claims for 
increased ratings was in June 2000, the claims were 
readjudicated after appropriate notice was provided the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the more recent medical 
evidence with respect to his claims for increased disability 
ratings.  The evidence includes, but is not limited to: 
service medical records; his contentions, including testimony 
provided at an August 2001 hearing; private medical treatment 
records; VA medical treatment records; and, VA examination 
reports dated February 2002, March 2002, June 2003, and June 
2004.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
each claim.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no evidence showing that the veteran had a back or 
hip disorder during active service.  It is not contended nor 
does the evidence show that these disabilities had their 
onset in service, or were aggravated during service.  Rather, 
the veteran claims that his service-connected knee 
disabilities have resulted in him developing a low back and 
bilateral hip disabilities.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995). When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

The evidence supports a grant of service connection for 
degenerative disc disease of the lumbar spine.  A May 2001 
examination report from a private orthopedist reveals a 
diagnosis of degenerative disc disease of L5-S1.  The 
physician's opinion was that this was secondary to the limp 
caused by the veteran's service-connected knee disability.  
In March 2002, a VA examination of the veteran was conducted 
and the diagnosis of degenerative disc disease of the lumbar 
spine was confirmed.  The VA examining physician indicated 
that it was he did not believe it was "very likely that the 
lumbar spine condition" was caused by the service-connected 
knee disability.  However, the physician further stated that 
it was possible that service-connected knee disability could 
aggravate the veteran's degenerative disc disease of the 
lumbar spine.  The private physician states that the 
veteran's degenerative disc disease of the lumbar spine has 
been caused by the service-connected knee disability, while 
the VA physician states that the low back disorder can be 
aggravated by the service-connected knee disorder.  These 
opinions both support the claim for secondary service 
connection for a low back disorder, albeit under different 
theories.  Accordingly, service connection for degenerative 
disc disease of L5-S1 is granted secondary to the veteran's 
service-connected knee disability.

The preponderance of the evidence is against service 
connection for a bilateral hip disorder.  The veteran claims 
that he has developed a bilateral hip disorder secondary to 
his service-connected knee disorder.  In March 2002 a VA 
orthopedic examination of the veteran was conducted.  After a 
full examination, supported by radiology evidence, the 
examining physician stated that the veteran's hips were 
normal without any current pathology or disability.  The 
physician stated that the veteran's complaints of hip pain, 
was actually low back pain manifested at the sacroiliac 
joints.  Review of all other medical evidence of record does 
not reveal any evidence of any abnormality of the hips or 
diagnosis of any hip disability.  With no evidence of a 
current disability, service connection for a bilateral hip 
disability must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is service connection for a hip disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Increased Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

A.  Depression

The veteran claims entitlement to an increased rating for his 
service-connected major depression with mood and anxiety 
disorders.  The veteran's service-connected psychiatric 
disorder is currently rated as 70 percent disabling under 
Diagnostic Code 9434.  That rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9434.  A 100 percent 
rating contemplates 

total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
  
Id.

The symptoms cited above for the 70 percent and 100 percent 
ratings follow the phrase "such symptoms as" which 
indicates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Accordingly, the Board is not required to find the presence 
of all, most, or even some, of the enumerated symptoms for 
any particular rating.  The list of symptoms merely provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  The Board must consider all symptoms of the 
veteran's condition which affect the level of occupational 
and social impairment.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate, 
equivalent rating will be assigned.  Mauerhan v. Principi, 16 
Vet. App. 436, 441-443 (2002).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 70 percent for the 
veteran's service-connected depressive reaction.  In June 
2003, the most recent VA psychiatric examination of the 
veteran was conducted.  The veteran reported being depressed 
and being on prescribed medication for his symptoms of 
depression.  Mental status examination revealed that the 
veteran was appropriately groomed and attired.  He was alert 
and oriented with an anxious and depressed mood.  There was 
no evidence of psychosis.  Cognitive functioning was normal 
although some impairment of short term memory was noted.  A 
Global Assessment of Functioning Scale (GAF) score of 50-55 
was assigned.  The GAF score reflects the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A GAF of 50 is defined as serious 
symptoms (e.g., suicidal ideation, severer obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends 
or unable to keep a job).  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The findings 
of the 2003 VA examination are consistent with the findings 
on prior VA psychiatric examination reports.  The 
preponderance of the evidence shows that the veteran's 
service-connected depression does not result in total 
occupational or social impairment.  Rather the veteran's 
inability to work is the result of his psychiatric disorder 
and the pain from his various musculoskeletal disorders.  
There is no evidence of record which reveals that the 
veteran's psychiatric symptoms cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code.  Thus, the criteria which 
would warrant the assignment of a disability rating in excess 
of 70 percent are not met.  Accordingly, an increased rating 
for the veteran's service-connected depression must be 
denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 70 percent for the veteran's 
psychiatric disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Knees

The veteran contends, in essence, that he is entitled to 
higher ratings for his service-connected knee disabilities.  
The veteran's right knee disability is the residuals of a 
right knee injury with post-operative ACL surgery.  He 
currently has two separate disability ratings for his right 
knee disability, a 10 percent rating for knee instability and 
a separate 10 percent rating for arthritis.  The veteran's 
overuse syndrome of the left knee is rated as 10 percent 
disabling. 

One portion of the veteran's service-connected right knee 
disability is currently rated under Diagnostic Code 5010 for 
traumatic arthritis.  Diagnostic Code 5010 provides that 
traumatic arthritis be rated as degenerative arthritis.  
Diagnostic Code 5003 for degenerative arthritis requires 
rating under limitation of motion of the affected joints, if 
such would result in a compensable disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

The RO has rated the veteran's knee disabilities under 
Diagnostic Codes 5257 and 5261.  The Board will consider all 
appropriate Diagnostic Codes, including 5256, 5257, 5258, 
5259, 5260, and 5261 for knee ankylosis, instability, 
dislocation and removal of semilunar cartilage, and 
limitation of motion, in rating the service-connected right 
knee disability.

Disability ratings from 30 to 60 percent may be assigned 
under Diagnostic Code 5256 for ankylosis of the knee.  
Favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent evaluation.  In flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation, while in flexion 
between 20 degrees and 45 degrees warrants a 50 percent 
evaluation.  Finally extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the disability 
is "slight," a 20 percent will be assigned for a 
"moderate" disability, and 30 percent is warranted for 
"severe" disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the semilunar cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion.  Under 
Diagnostic Code 5259, a 10 percent evaluation is assigned for 
removal of the semilunar cartilage, symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.

Limitations of flexion under Diagnostic Code 5260 are 
assigned a 10 percent evaluation when flexion is limited to 
45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitation of extension under Diagnostic Code 5261 is 
assigned a 10 percent evaluation when limited to 10 degrees 
and a 20 percent evaluation when limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.

As noted above, one the portion of the veteran's right knee 
disability is rated as 10 percent disabling under Diagnostic 
Code 5257 for impairment of the knee manifested by recurrent 
subluxation or lateral instability.  The evidence supports a 
grant of a 30 percent disability rating for severe impairment 
of the knee.  The most recent VA examination of the veteran 
was conducted in June 2004 and revealed that the veteran 
required use of a brace on his right knee and that he had 
complaints of instability and the knee "giving way."  
Physical examination did not reveal any instability but prior 
VA examinations in June 2003 and March 2003 revealed laxity 
and instability of the right knee.  With laxity of the right 
knee, use of a brace, and complaints of it giving way, the 
veteran's right knee disability more nearly approximates the 
criteria for a 30 percent disability rating under Diagnostic 
Code 5257 for severe impairment of the right knee with 
recurrent instability.  This is the maximum assignable 
disability rating under this diagnostic code.  The evidence 
does not support the assignment of a disability rating in 
excess of 30 percent under any other diagnostic code as there 
is no evidence of ankylosis or any other impairment.  
Accordingly, a disability rating of 30 percent for 
instability of the veteran's right knee is granted pursuant 
to Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
portion of the veteran's right knee disability manifested by 
arthritis.  The evidence of record is equivocal as to whether 
the veteran has arthritis of the right knee.  The two most 
recent VA examination reports dated June 2003 and June 2004 
indicate that the veteran does not have arthritis of the 
right knee.  However, a March 20002 VA examination report 
does show a diagnosis of arthritis.  Nevertheless, the 
evidence is against the assignment of an increased rating.  
Specifically, in order to warrant a disability rating in 
excess of 10 percent for arthritis of the right knee the 
veteran would have to have limitation of motion of the knee 
with flexion limited to 30 degrees or extension limited to 15 
degrees.  The June 2004 VA examination report reveals that 
the veteran has full extension of the right knee to 0 degrees 
and flexion of the right knee to 115 degrees.  Accordingly, 
the preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for arthritis 
of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261.

The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 10 percent for 
the veteran's service-connected his left knee disability.  
The most recent VA Compensation and Pension examination of 
the veteran conducted in June 2004 reveals that the veteran's 
left knee had a slight varus-valgus instability with a range 
of motion of 0 to 120 degrees.  Most recently the RO assigned 
a 10 percent disability rating for the left knee under 
Diagnostic Code 5261 for limitation of extension of the leg.  
However, this is inappropriate, as the veteran has normal 
extension of the left knee to 0 degrees, and his flexion to 
120 degrees also would not justify a 10 percent rating  After 
a review of all the evidence of record, the Board finds that 
the objective medical findings of the veteran's left knee 
disability warrants the presently assigned 10 percent rating 
under Diagnostic Code 5257 for slight instability of the left 
knee.  However, there is no evidence of record which supports 
the assignment of a disability rating in excess of 10 percent 
for the veteran's service-connected left knee disability.  
Accordingly an increased rating for the veteran's left knee 
disability is denied.  

It is noted that the Board has contemplated the complaints of 
weakness and pain as described by the veteran.  In reaching 
this conclusion, the Board notes that VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  When considering the standards outlined in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and the provisions of 38 
C.F.R. § 4.40 et seq., there is no basis on which to assign a 
higher rating at this time.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  With the exception of the grant of a 30 
percent disability rating for instability of the right knee, 
the preponderance of the evidence is against the veteran's 
claims for increased ratings for his knee disabilities and 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for degenerative disc disease of L5-S1 is 
granted.  

Service connection for a bilateral hip disorder is denied.  

A disability rating in excess of 70 percent for major 
depression is denied.

An increased rating of 30 percent, and not in excess thereof, 
is granted for instability of the right knee under Diagnostic 
Code 5257, subject to the law and regulations governing the 
payment of monetary awards.

A disability rating in excess of 10 percent for arthritis of 
the right knee is denied.

A disability rating in excess of 10 percent for overuse 
syndrome of the left knee is denied.


REMAND

In the decision above, the Board has granted service 
connection for a low back disorder and granted an increased 
rating for a portion of the veteran's service-connected right 
knee disability.  This will alter the veteran's total 
combined disability rating and impact his claim for TDIU.  
Accordingly, the issue involving TDIU must be remanded for 
the RO to re-adjudicate the claim in light of these changes 
to the veteran's combined disability rating.  

Accordingly, the case is REMANDED for the following action:

The veteran's claim for TDIU should be 
readjudicated in light of the grant of 
service connection for a back disability 
and the grant of an increased rating for 
instability of the right knee.  If the 
claim for TDIU remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


